DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 13-16, 18 and 19   is/are rejected under 35 U.S.C. 103 as being unpatentable over Han US Pub 2019/0107866 in view of Han US Pub 2017/0060188 (hereinafter Han’88).
Regarding claim 1, Han teaches, 
A display device (Figs. 8a-c), comprising: 
a display module (element DM, Figure 8a-c) including a first region (Fig 8b, the region corresponding to PM2-S1), a second region (figure 8b, middle region of the display that corresponds to PM2-FP) and a third region (Fig 8b, the region corresponding to PM2-S2) arranged in order; 
a first plate (element PM2-S1, which corresponds to the first region as described above) corresponding to the first region of the display module; 

a cover film (element PM2-FP attached to the two plates as seen in figure 8b) which is extended across the gap (as seen in figure 8b, extending across the gap) and attached to the first plate and the second plate at a plurality of attachment regions (the plurality of attachment regions are consider the region attached intersecting between PM2-P and PM2-S1 and the second attachment region at the intersection of PM2-P and PM2-S2).
Han does not teach the cover film is attached to the first plate and the second plate at a plurality of attachment regions outside of the gap. 
Han’88 in similar field of a display device teaches a first plate and a second plate (elements 15 and 13, figure 6e-f), wherein the first and second plates are spaced apart and to define a gap (gap being between 13 and 15 where element 11 is disposed, figure 6) between the first and second plates at the second region corresponding to the folding region/second region; wherein a cover film (element 11) which is extended across the gap (figure 6F) and attached to the first plate and the second plate at a plurality of attachment regions outside of the gap (figure 6f, indicated by element 11g which is outside the gap and connected on both 13 and 15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cover film of Han with the 
Regarding claim 2, Han as modified by Han’88 teaches, 
wherein the cover film comprises: 
a first attachment region at which the cover film is attached to the first plate (figure 8b, the first attachment region being the intersection of PM2-FP and PM2-S1); 
a second attachment region (figure 8b, the second attachment region being the intersection of PM2-FP and PM2-S2) at which the cover film is attached to the second plate; and 
a connection region (Figure 8b, the connection region being between the two attachment regions such that the region indicated by PM2-P, the middle of PM2-FP) between the first attachment region to the second attachment region, and the display module which is unfolded, disposes the connection region including a plurality of bent portions (as seen in figure 8b, the connection regions including plurality of bent portions; paragraph 153) corresponding to the second region of the display module.
Regarding claim 3, Han as modified by Han’88 teaches, 
wherein the first plate and the second plate each include a bottom surface (see annotated figure below) which is furthest from the display module, 
the first attachment region of the cover film extends along the bottom surface of the first plate (the modified structure of Han such that as seen in Han’88 figure 6f, element 11g is 
the second attachment region of the cover film extends along the bottom surface of the second plate (the modified structure of Han such that as seen in Han’88 figure 6f, element 11g is extending along the bottom surface of the second plate 15, such modification is applied in Han as disclosed in claim 1)  and is attached to the bottom surface of the second plate (modified figure 8b of Han such that the modified structure as described above such that the cover film of Han is modified to attach to the bottom surface of the second plate as taught by Han’88).
Regarding claim 4, Han as modified by Han’88 teaches, 
Wherein the display module which is unfolded (figure 8b), disposes
The plurality of bent portions of the cover film in the gap between the first plate and the second plate (figure 8b, bent portions provided in the gap between the two plates as described above).
Regarding claim 7, Han as modified by Han’88 teaches, 
wherein the display module which is unfolded (Fig. 8b), disposes: 
the first plate including a side surface facing the second plate (right to left along direction DR1- side surface being where pm2-s1 ends and pm2-fp starts), and the second plate including a side surface facing the first plate (from left to right  along direction DR1- side surface being where pm2-s2 ends and pm2-fp starts), and the cover film extending along the side 
Regarding claim 13, Han as modified by Han’88 teaches, 
Further comprising a folding area (Figure 8b-c shows the folding area being the middle) at which the display device is foldable, and a non-folding area (non-folding area being on the two sides of the folding area, figure 8b-c) extending from the folding area:
Wherein the first region and the third region of the display module correspond to the non-folding area (figure 8a-c, as described in claim 1 and clearly shown in figure 8b the first and third regions correspond to non-folding area), and
The second region of the display module corresponds to the folding area (Figure 8b-c, middle part corresponds to folding area).
Regarding claim 14, Han as modified by Han’88 teaches, 
Wherein the display module which is unfolded (Fig 8b), disposes:
the first plate corresponding to the first region of the display module and extending into the second region (Fig, 8a-c, the first plate corresponds to the first region as described in claim 1 and 2 such that the first plate extends into second region/folding region;  meaning the plates are extending from the non-folding area towards the folding area) which corresponds to the folding area, and 
the second plate corresponding to the third region of the display module and extending into the second region (Fig, 8a-c, the second plate corresponds to the third region as described in claim 1 and 2 such that the second plate extends into second region/folding region; meaning 
Regarding claim 15, Han as modified by Han’88 teaches, 
Wherein the display module which is unfolded is flat (figure 8b); 
The display module is folded disposes the first region and the second region facing each other (as seen in figure 8c);
The first plate is movable together with folding or unfolding of the display module (as seen between figure 8b-c the plate(s) are movable with the display module DM); 
The second plate is movable together with the folding or unfolding of the display module (as seen between figure 8b-c the plate(s) are movable with the display module DM); and
The cover film is deformable together with the folding or unfolding of the display module (figure 8b-c and paragraphs 146 and 125-126 the cover film PM2-FP is high flexibility and deformable).
Regarding claim 16, Han as modified by Han’88 teaches, 
Wherein the cover film includes a flexible film (Figure 8a-c, paragraph 146 material having high flexibility).
Regarding claim 18, Han teaches, 
A display device (Fig. 8a-c), comprising: 
a display module (element DM, Figures 8a-c) which is foldable and unfoldable, the display module comprising: a folding area (Fig 8b-c, middle portion foldable as similar to figure 6a, FA) at which the display module is foldable, and a first non-folding area (first non-folding 
a first plate (Fig. 8b, element PM2-S1, which corresponds to the first region as described above) corresponding to the first non-folding area of the display module, the first plate movable together with folding or unfolding of the display module(as seen between figure 8b-c the plate(s) are movable with the display module DM); 
a second plate (element PM2-S2, which corresponds to the third region as described above) corresponding to the second non-folding area of the display module and spaced apart (as seen in fig 8b the two plates spaced apart) from the first plate at the folding area to define a gap (Fig. 8, a gap being the region between PM2-S1 and PM2-S2, such that the gap is filled with PM2-FP)  space therebetween, at the folding area, the second plate movable together with the folding or unfolding of the display module (as seen between figure 8b-c the plate(s) are movable with the display module DM); and 
a cover film (element PM2-FP attached to the two plates as seen in figure 8b; paragraphs 146 and 125-126 the cover film PM2-FP is high flexibility and deformable) deformable together with the folding or unfolding of the display module,
wherein the cover film covers the gap space which is between the first plate and the second plate (figure 8 shows the cover film PM2-FP covering the gap between the two plates) and is attached to the first plate and the second plate at a plurality of attachments regions (the plurality of attachment regions are consider the region attached intersecting between PM2-P and PM2-S1 and the second attachment region at the intersection of PM2-P and PM2-S2). 
outside of the gap. 
Han’88 in similar field of a display device teaches a first plate and a second plate (elements 15 and 13, figure 6e-f), wherein the first and second plates are spaced apart and to define a gap (gap being between 13 and 15 where element 11 is disposed, figure 6) between the first and second plates at the second region corresponding to the folding region/second region; wherein a cover film (element 11) which is extended across the gap (figure 6F) and attached to the first plate and the second plate at a plurality of attachment regions outside of the gap (figure 6f, indicated by element 11g which is outside the gap and connected on both 13 and 15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cover film of Han with the teaching of Han’88 such that the cover film of Han is secured to the bottom surface of each first and second plate and outside of the gap (as disclosed in figure 6f of Han’88), such modification will increase attachment area between the cover film and the plate, thereby ensuring the cover film of Han has proper amount of bonding strength. 
Regarding claim 19, Han as modified by Han’88 teaches, 
wherein the cover film comprises: 
a first attachment region at which the cover film is attached to the first plate (figure 8b, the first attachment region being the intersection of PM2-FP and PM2-S1); 

a connection region (Figure 8b, the connection region being between the two attachment regions such that the region indicated by PM2-P, the middle of PM2-FP) between the first attachment region to the second attachment region, and the display module which is unfolded, disposes the connection region including a plurality of bent portions (as seen in figure 8b, the connection regions including plurality of bent portions; paragraph 153) corresponding to the gap space which is between the first plate and the second plate.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 13-16, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841